Title: To George Washington from Abraham Yates, Jr., 4 September 1776
From: Yates, Abraham Jr.
To: Washington, George



In Committee of Safety for the State ofNew York—Fishkill Septr 4th 1776.
Sir

I enclose to your Excellency by the order of the Committee of Safety, a copy of a report which relates to a part of your Letter of the first Instant, respecting the calling out more of the Militia of this State for the purpose of reinforcing the Posts at Kings Bridge—It is with extreme concern that the Committee of Safety see their Inability to assist further in maintaining those important posts; they flatter themselves that the Reasons which they have offered will appear As Satisfactory to your Excellency as they did to the Committee.
I am however directed to assure your Excellency that the whole Militia of the Counties of Ulster Orange Dutches and West Chester shall be ready to march whenever your Excellency or General Clinton shall think it absolutely necessary—And to inform you that the Committee of Safety will immediately exert themselves in arming with Lances, all Such of the well Affected Militia, as are destitute of Arms. I have the Honor to be most respectfully Sir your most obedient humble Servant

By Order
Abm Yates, Jun. President

